i          i       i                                                                          i       i          i




                                    MEMORANDUM OPINION

                                            No. 04-08-00530-CV

                       IN RE Earl COBB, Jr., as Next Friend of Berco Rosin and
                             Meliora Rosin, Minors; and Jeffery I. Rosin
                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: August 6, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relators Earle Cobb,

Jr., as next friend of Berco Rosin and Meliora Rosin, and Jeffery I. Rosin, on July 23, 2008, and is

of the opinion that relief should be denied. See TEX . R. APP . P. 52.8(a). Accordingly, relators’

petition for a writ of mandamus is denied.

           Relators shall pay all costs incurred in this proceeding.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.

                                                                     PER CURIAM




           1
         This proceeding arises out of Cause No. 2004-P-3255, styled Estate of Bernard Rosin, Deceased, in the
Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.